  Case 1:17-cr-10031-CBK Document 66 Filed 10/26/20 Page 1 of 4 PageID #: 377

                                                                                    filed
                               UNITED STATES DISTRICT COURT
                                                                                    OCT 2 6-2020
                                DISTRICT OF SOUTH DAKOTA

                                     NORTHERN DIVISION



 UNITED STATES OF AMERICA,                                         1:17-CR-10031-CBK


                        Plaintiff,

        vs.                                                               ORDER


 SINJIN CAMERON,

                        Defendant.




       Defendant was charged with second degree murder in connection with the death of his
mother's boyfriend. He pleaded guilty to a superseding information charging voluntary
manslaughter. He was sentenced on July 16, 2018,to 144 months imprisonment. He is
scheduled to be released March 13, 2028. https://www.boD.gov/inmateloc/. last visited October
23,2020.

       Defendant has filed what he calls an emergency motion due to the COVID-19
"outbreak." (Doc. 60). This will be treated as a motion for compassionate release. Defendant
resided at the United States Penitentiary in Florence, Colorado, at the time he mailed his motion.
He currently resides at the United States Penitentiary in Thomson, Illinois.
https://www.bop.gov/inmateloc/. last visited October 23, 2020.
       A great deal of what defendant claims deal with his conditions of confinement at U.S.P.
Florence. I have no jurisdiction to deal with such matters. They are to be dealt with, if at all, by
a federal court in Colorado.

       The Sentencing Reform Act of 1984,Pub. L. 98-473, Title II, § 212, authorized, inter
alia, the district court, upon motion of the Director of the BOP,to reduce a prison term after
considering the factors set forth in 18 U.S.C. § 3553(a),"if it finds that extraordinary and
compelling reasons warrant such a reduction and that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission." 18 U.S.C. § 3582(c)(1)(A).
The Sentencing Commission issued Guidelines § 1B1.13 setting forth the Commission's policy
statement on compassionate release, which were consistent with § 3582(c).
  Case 1:17-cr-10031-CBK Document 66 Filed 10/26/20 Page 2 of 4 PageID #: 378




       Pursuant to the First Step Act of 2018, the district court is now authorized to grant
compassionate release upon motion of a defendant after the exhaustion of administrative
remedies. Pub. L. 115-391, § 603(b), 18 U.S.C. § 3582(c)(1)(A). Defendant has failed to show
that he has exhausted his administrative remedies. Records from the Bureau of Prisons("BOP")
refute his claim as of July 27,2020,stating that "no remedy data exists for this inmate." Despite
this, I intend to deny the motion on the merits.
       In evaluating a request for compassionate release, the district court is required to consider
the factors set forth in section 3553(a), to the extent that they are applicable, and may reduce
defendant's sentence of imprisonment if it finds that
       (1)     (a)extraordinary and compelling reasons warrant such a reduction,

               or



               (b)the defendant is at least 70 years of age and has served at least 30 years
               in prison for the offense or offenses for which the defendant is currently
               imprisoned

       and


       (2)     the defendant is not a danger to the safety of any other person or the
               community.

18 U.S.C. § 3582(c)(1)(A), U.S.S.G. § 1B1.13.
       Defendant requests compassionate release based upon his medical condition and the fact
that COVID 19 is wide-spread in the BOP system. Chief Judge Lange has observed:
       There can be no doubt that the effects of the global COVID-19 pandemic are
       extraordinary, and that the disease in some situations may be an "other reason" to
       grant compassionate release under § 1B1.13 comment note(D). The illness and
       the potential for its spread has affected the daily life of nearly every American
       citizen and has resulted in massive disruptions to the economy. Despite these
       drastic effects,"the mere existence of COVID-19 in society and the possibility
       that it may spread to a particular prison alone cannot independently
       justify compassionate release, especially considering BOP's statutory role, and its
       extensive and professional efforts to curtail the virus's spread." The question
       becomes whether [defendant's] medical conditions ...combined with the
       crowded conditions of confinement justify compassionate release.

United States v. Frost.     F.3d    ,     ,2020 WL 3869294, at *4(D.S.D. July 9, 2020)citing
United States v. Raia. 954 F.3d 594, 597(3d Cir. 2020).
   Case 1:17-cr-10031-CBK Document 66 Filed 10/26/20 Page 3 of 4 PageID #: 379




        Defendant claims he is not a violent person. He claims that he was only acting in self-
defense when he killed Titus Bobtail Bear. He is lying. I found at his sentence hearing that he
was both violent and dangerous. He had 22 tribal court convictions, mostly for acts of violence.
He had a prior federal court conviction for assault by striking, beating and wounding. There was
evidence that he would have killed the victim had he not been restrained by another person.
Charges in state court of attempted murder and burglary in another case were dismissed as part
of the plea-bargaining process for his federal conviction of voluntary manslaughter. In the state
court case, after breaking into the residence, he had assaulted a person sleeping on a couch and
then stabbed in the back a woman seeking to escape, stabbing her in the lung.
        As to his conviction for voluntary manslaughter, under the Sentencing Guidelines, his
range was 70-87 months. I departed upward and sentenced him to 144 months, based largely on
him being very dangerous and violent. He began serving his sentence on April 24, 2019. He
continues to misbehave in prison, having lost over four months of"good time" for disciplinary
violations. The response of the government(Doc. 65)shows clearly at page 17 his continued
history of violence.
       In the case of voluntary manslaughter, the victim was passed out just prior to the
altercation. Defendant struck the victim nine times with both fists. He had threatened to "beat
up" and break the face of the victim. He twice again entered the bedroom after the victim was
unconscious and unable to defend himself, the purpose being to administer ten more blows to the
head. The victim died from blunt force trauma to the head. Defendant showed no mercy.
       As stated above, defendant pled guilty to voluntary manslaughter and was given a
sentence of 144 months. He is now 27 years of age and has served less than 25% of his sentence.
The incidents of infection at USP Florence-High was zero among inmates at the time defendant
filed his motion. Currently, there are two inmates and four staff who are positive with COVID-
19 at U.S.P. Florence, https://www.bop.gov/coronavirus/. visited October 23, 2020.
       There are no "extraordinary and compelling reasons" to warrant granting the motion.
Likewise, the petitioner has not met his burden to prove that he is more subject to infection than
others. He has not shown that he is suffering from a "serious physical or medical condition",
"functional or cognitive impairment" or "deteriorating physical or mental health because of the
aging process." His medical records do not mention hypertension and do not state that his
 Case 1:17-cr-10031-CBK Document 66 Filed 10/26/20 Page 4 of 4 PageID #: 380



asthma is moderate to severe. There is no indication that his health problems cannot be treated
or managed successfully by the BOP.
       He has failed to demonstrate that he is not a danger if released. All the evidence is to the
contrary. He has spent his life to this date engaged in serious acts of violence. His motion
should be denied.

       NOW,THEREFORE,
       It is ordered that the petition for compassionate relief(Doc. 60)is denied.
       Dated at Aberdeen, South Dakota, this                    October, 2020.

                                             BY THE COURT:




                                             CHARLES B. KORNMANN
                                             United States District Judge
